Citation Nr: 0003993	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  90-52 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent 
for degenerative disc disease, L4-L5, L5-S1.

2.  Entitlement to an initial rating greater than 30 percent 
for migraine.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from October 1982 to 
October 1985 and from November 1986 to November 1988.






The veteran brought a timely appeal to the Court of Veterans 
Appeals (now known as the U.S. Court of Appeals for Veterans 
Claims, hereafter referred to as the Court)
from an August 27, 1990 decision of the Board of Veterans' 
Appeals (the Board) that denied entitlement to service 
connection for left gastrocnemius tendinitis, degenerative 
joint disease of the left wrist and the left knee, and 
refractive error.  The Board denied ratings in excess of 10 
percent for herniated nucleus pulposus, L4-L5, L5-S1 and for 
migraine and a compensable rating for hemorrhoids.  

The Court in January 1992 vacated the Board decision and 
remanded the case to the Board.  The Board in July 1992 and 
December 1994 remanded the case to the RO for further 
development.  

The record includes reports of RO contact with the veteran in 
January 1998 and 
November 1998 wherein he confirms his intention to no longer 
pursue the claims of entitlement to service connection for 
left gastrocnemius tendinitis, degenerative joint disease of 
the left wrist and the left knee, and refractive error, and 
an increased rating for hemorrhoids.  Therefore these issues 
are no longer on appeal.  38 C.F.R. § 20.204 (1999).  In the 
January 1998 report of contact it was noted that he no longer 
desired a Board hearing.

The RO in February 1998 granted a 40 percent rating for 
degenerative disc disease, L4-L5, L5-S1, and a 30 percent for 
migraine retroactive to November 1988.  The veteran disagreed 
seeking higher ratings.  The case has recently been returned 
to the Board for appellate consideration.  

The record reflects that the veteran's representative, a 
private attorney, withdrew from the case in February 1998.  
The veteran has not indicated that he desires other 
representation at this stage of the appeal and he has not 
requested such assistance from VA.  


REMAND

The appellant is hereby advised of his right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In the 1994 remand, the Board gave the RO the option of 
scheduling an examination regarding the veteran's 
disabilities.  As the Board requested, the RO asked for a 
complete record of medical treatment and obtained a medical 
examination in May 1996 to assess the veteran's headaches and 
lumbar spine disability.  As the Board noted earlier, the RO 
granted entitlement to increased evaluations for degenerative 
disc disease and migraine.  The veteran in July and November 
1998 contacts with the RO indicated that he intended to seek 
higher ratings.  

The record indicates that the following events occurred.  The 
RO scheduled an examination in February 1999 with an 
independent medical examiner.  The veteran reported for the 
examination with a recording device.  He left the examination 
when the examiner refused to conduct the examination with the 
recording device operating.  In March 1999 correspondence to 
the RO he offered his reasons for seeking to record the 
examination.  He also offered to appear for an examination by 
a VA physician.

The claims folder contains a note instructing that the 
veteran was to be scheduled for another examination and sent 
a copy of 38 C.F.R. § 3.655 (1999) of VA regulations 
pertaining to the consequences for failure to report for 
examination.  From the information on file, and as 
subsequently developed through contacts with the RO in 
January 2000, the veteran was mailed a copy of the VA 
regulation but the examination was not scheduled.  There is 
an examination work sheet dated in late March 1999 that did 
not include any information to confirm that it was ordered by 
input into the scheduling system.  There are messages on file 
in June 1999 seeking to establish the status of the 
examination, but the information obtained related to the 
February 1999 examination.  

The Board in January 2000 sought further clarification though 
contacts with RO personnel.  It was determined that the March 
1999 examination had not been entered into the examination 
request system as no record of it or notice to the veteran 
was located. 

The Board has reviewed the development undertaken in light of 
the recent decision of the Court in Stegall v. West, 11 Vet. 
App. 268 (1998) and finds the failure to schedule a 
contemporaneous comprehensive examination could arguably be 
considered prejudicial to the claims.  The RO apparently 
accepted the veteran's reasons for leaving the February 1999 
examination and intended to offer him another examination.  
In essence he did not fail to report and he offered to submit 
to another examination.  38 C.F.R. § 3.158 (1999).  

In view of the recent legal precedent in Stegall as applied 
to the facts of this appeal and applicable regulations 
mentioned above, the case is again remanded for the following 
action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
headaches and degenerative disc disease.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the response from the veteran, the RO 
should obtain all outstanding VA 
treatment records.  

2.  The RO should arrange for a VA 
examination of the veteran by a neurologist 
or other appropriate specialist to ascertain 
the current nature and extent of severity of 
his migraine disability.  Any further 
indicated special studies should be 
conducted.  The claims file, the criteria for 
rating migraine under Diagnostic Code 8100 
and a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination report 
in this regard.  The examiner should record 
all pertinent complaints and findings and 
assess the headache disability in accordance 
with the evaluative criteria set forth under 
Diagnostic Code 8100.  The examiner should 
provide an opinion as to the effect of the 
migraine on the veteran's ability to work.  
The examiner should provide a complete 
rationale for all opinions and conclusions 
expressed.  Any consultations with other 
specialists deemed necessary for a 
comprehensive evaluation should be obtained.  

3.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by appropriate specialists 
for the purpose of ascertaining the 
nature and extent of severity of his 
degenerative disc disease of the 
lumbosacral spine.  



The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations, and the examiners must 
annotate the examination reports in this 
regard.  The examiners must provide a 
thorough description of the appellant's 
service-connected degenerative disc 
disease.  

The examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
spine and the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected degenerative 
disc disease, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  The 
examiners should carefully elicit all of 
the veteran's subjective complaints 
concerning his degenerative disc 
disability.  The examiners should offer 
opinions as to whether there is adequate 
pathology present to support the level of 
each of the veteran's subjective 
complaints.  Any opinions expressed must 
be accompanied by a complete rationale.

Each examiner should identify all of the 
veteran's symptoms or manifestations and 
offer an opinion as to how each symptom or 
manifestation adversely affects the veteran, 
and to what extent his industrial 
adaptability. Any opinions expressed must be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports and 
required opinions to ensure that they 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures to satisfy the requirements of 
Stegall.

5.  After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should readjudicate the issues 
of entitlement to an initial rating greater 
than 30 percent for migraine and 40 percent 
for degenerative disc disease, L4-L5, L5-S1.  
In this regard the RO should document its 
determination of the applicability of 
Fenderson v. West, 12 Vet. App. 119 (1999) 
referable to assignment of "staged ratings" 
for initial grants of service connection.  
The RO should also document its consideration 
of the applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



